Citation Nr: 0611108	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  99-17 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial compensable rating for 
residuals of service-connected right tibia fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from December 1971 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, granted service connection for a right tibia 
fracture and assigned a noncompensable (zero percent) rating, 
effective from December 1974.  In that decision, the RO also 
denied entitlement to service connection for a back 
disability.  

This claim was previously before the Board in June 2003, and 
the Board remanded the appeal for additional development.  
Additional development has been completed and the appeal is 
now ready for final appellate review.  

The issue of entitlement to service connection for a back 
disorder is addressed in the Remand portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when additional action is required on the part 
of the appellant.


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected right tibia fracture is 
well-healed, with no arthritic changes.  The veteran can 
demonstrate dorsiflexion to 10 degrees and plantar flexion to 
50 degrees, with normal strength and sensation and no 
objective findings of swelling or pain on motion.  These 
findings place the evidence in relative equipoise as to 
whether a 10 percent rating is warranted.



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the schedular criteria for an evaluation of 10 
percent have been met for the residuals of service-connected 
right tibia fracture.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased evaluation for residuals of 
service-connected right tibia fracture and entitlement to 
service connection for a back disorder.  In December 2002, 
July 2003, March 2004, and February 2005, the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claim as well as its duty to assist him 
in substantiating his claims under the VCAA.  In addition, 
the discussions in the October 1998 Statement of the Case 
(SOC) and June 2000 (mailed in July 2000), December 2003, 
November 2004, and August 2005 Supplemental Statements of the 
Case (SSOCs) informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  

While the December 2002 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the 
February 2005 letter asked him to provide such evidence.  In 
addition, the December 2003 SSOC contains the complete text 
of 38 C.F.R. § 3.159(b)(1), which contains such notice.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

As noted above, in Pelegrini, the Court held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In this regard, the 
Board notes that the claims for service connection for a 
right ankle disability and back disability currently on 
appeal were filed in November 1997, and subsequently denied 
in an August 1998 rating decision.  The VCAA was enacted in 
November 2000, at which time the RO was awaiting additional 
evidence from the veteran and further development was being 
taken on the case, including affording the veteran a VA 
examination.  After development was completed and the appeal 
was certified to the Board, the RO sent the veteran the 
December 2002 VCAA letter, after which the Board remanded the 
claim and the RO denied the veteran's claims in the December 
2003 SSOC.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the December 2002 and July 2003 letters provided to the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  Following those letters, 
the December 2003, November 2004, and August 2005 SSOCs were 
issued, which provided the veteran with an additional 60 days 
to submit additional evidence.  Thus, the Board finds that 
the actions taken by VA have essentially cured the error in 
the timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

In addition, VA specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, Social Security, and other Federal agencies.  He 
was advised that it was his responsibility to either send 
medical records regarding treatment for his disability, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions.  See also Conway 
v. Principi, 353 F.3d 1369, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  The service connection issue is being remanded, 
below.  As to the claim for an increased rating, given the 
ample communications regarding the evidence necessary to 
substantiate the claim, and the fact that the veteran's 
rating is being increased from 0 to 10 percent herein, the 
Board finds that any notice deficiencies are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for a right tibia fracture was established 
in August 1998, and a noncompensable evaluation (zero 
percent) was assigned under Diagnostic Code (DC) 5271, 
effective from December 1974.  At that time, the RO 
considered service medical records which show the veteran 
suffered a right tibia fracture in service.  Also considered 
was a June 1998 VA examination which revealed good strength 
in the toes and ankles, and no crepitus or instability in the 
joint.  The veteran demonstrated dorsiflexion to 10 degrees 
and plantar flexion to 45 degrees.  X-rays revealed a well-
healed fracture and there was no evidence of degenerative 
arthritis.  

Under DC 5271, limited motion of the ankle warrants a 10 
percent evaluation if moderate and a 20 percent evaluation if 
marked.  The Board notes that normal dorsiflexion is zero to 
20 degrees and normal plantar flexion is zero to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II (2005).  

The Board observes that the words "moderate" and "marked" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the degree that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2005).  It should also be noted 
that the used of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2005).  

Review of the evidence reflects that, at the June 2001 VA 
examination, the veteran demonstrated dorsiflexion to 5 
degrees and plantar flexion to 35 degrees.  The June 2005 VA 
examination report reflects the veteran was able to 
demonstrate dorsiflexion to 10 degrees and plantar flexion to 
50 degrees.  Based on the foregoing, including the June 1998 
VA examination findings, the Board finds that the veteran's 
right ankle disability more nearly approximates moderate 
limitation of motion and finds that a 10 percent evaluation, 
but no higher, is warranted under DC 5271.  A 20 percent 
evaluation is not warranted in this case because there is no 
evidence showing the veteran had, or more nearly reflected 
marked limitation of motion.  

In making the above the determination, the Board has taken 
into consideration any additional functional limitation due 
to pain.  38 C.F.R. §§ 4.40 and 4.45 (2005) and the decision 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In this context, the Board notes that, at the June 2001 VA 
examination, the veteran reported having flare-ups of pain 
with over-activity.  He also reported having weakness and 
incoordination, but he denied having fatigue in his leg.  On 
examination, there was no obvious deformity or tenderness to 
palpation.  Likewise, the June 2005 VA examination report 
reflects the veteran reported having flare-ups consisting of 
pain, fatigability, lack of coordination, and weakness about 
twice a week.  He reported that the flare-ups are incited by 
anything greater than 10 minutes of walking or 20 minutes of 
standing, but he indicated he is generally able to avoid the 
flare-ups with activity modification.  On examination, there 
was no swelling and there was no tenderness to palpation.  
Although neither VA examiner estimated the veteran's 
functional loss during flare-ups of pain, the Board notes 
that both the June 2001 and June 2005 VA examination reports 
reflect that the veteran denied any functional problems or 
significant incapacitation due to his right ankle disability.  
In addition, we note that the veteran's motor strength is 
consistently shown to be good and there were no objective 
findings of pain on motion, swelling, weakness, or excess 
fatigability.  Therefore, the Board finds that the veteran's 
complaints of pain, fatigability, and lack of coordination 
are contemplated by the 10 percent evaluation assigned above, 
and finds that the preponderance of the evidence is against a 
finding that the right ankle causes any more than moderate 
functional impairment.  

The Board has considered the veteran's right ankle disability 
under all other potentially appropriate diagnostic codes.  
However, the veteran has never been shown to have ankylosis 
of the subastragalar or tarsal joint, malunion of the os 
calcis or astragalus, or an astragalectomy.  Therefore, 
38 C.F.R. § 4.71a, DCs 5272 to 5274, are not for application 
in this case.  

Under the criteria of DC 5270, ankylosis of the ankle in 
plantar flexion, less than 30 degrees warrants a 20 percent 
disability rating; plantar flexion between 30 and 40 degrees, 
or in dorsiflexion, between zero and 10 degrees warrants a 30 
percent disability rating; and ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
disability rating.  The Board notes that ankylosis is the 
immobility or consolidation of a joint.  Therefore, the 
veteran's disability does not warrant a higher rating under 
DC 5270 because he has never demonstrated or been diagnosed 
with ankylosis of the ankle.  

The Board has also considered DC 5262 for impairment of the 
tibia and fibula.  In this context, the Board notes that X-
ray findings at the June 1998, June 2001, and June 2005 VA 
examinations revealed a well-healed ankle fracture with no 
residual tibia or fibula abnormality.  Therefore, DC 5262 is 
not for application.  

The Board notes that the June 2001 VA examination report 
reflects that X-rays of the veteran's ankle revealed mild 
degenerative changes.  Initially, the Board notes that the 
June 2001 X-ray report reflects the radiographs were within 
normal limits and that x-rays taken at the June 2005 VA 
examination revealed no arthritic changes.  Nonetheless, the 
Board will consider the veteran's right ankle disability 
under DC 5003 for degenerative arthritis.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note 1 accompanying DC 5003 states that the 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based upon limitation of motion. 

In evaluating the veteran's right ankle disability under DC 
5003, the Board notes the veteran's right ankle disability is 
currently rated based on moderate limitation of motion.  
Therefore, DC 5003 does not assist the veteran in obtaining a 
higher disability evaluation.

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the veteran, the Board 
concludes that an increased rating to 10 percent, but no 
higher, is warranted under Diagnostic Code 5271.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in November 1997, has 
his right ankle disability been more disabling than as 
currently rated under the present decision.


ORDER

Entitlement to an evaluation of 10 percent for residuals of 
service-connected right tibia fracture is granted, subject to 
the statutes and regulations pertaining to the payment of 
monetary benefits.


REMAND

The veteran seeks entitlement to service connection for a 
back disorder.

The Board notes that in denying the veteran's claim for 
service connection throughout this appeal, the RO has noted 
that the veteran's service medical records contain no record 
of complaints or treatment for a back disorder.  However, 
upon review of the service medical records, the Board notes 
that in October 1974, the veteran received treatment after he 
fell on his back off a truck.  On examination, there was 
right flank tenderness and muscle spasms in the right lumbar 
area.  The diagnosis was muscle spasm, and X-rays of the 
spine were ordered, but they are not of record.  

In addition, a May 1994 private medical record reflects the 
veteran reported having intermittent low back pain but no 
radiculopathy, and examination of his back and extremities 
was unremarkable.  The diagnosis was recurrent low back 
strain.  Likewise, a July 2001 VA examination report and July 
2003 VA treatment record reflect that the veteran complained 
of back pain, but no diagnosis or opinion was rendered as to 
whether the veteran currently has a low back disorder and 
whether any currently manifested symptoms are related to his 
military service.  

The medical evidence of record does not contain a current 
diagnosis of a back disability or a medical opinion 
addressing the question of whether there is a causal 
relationship between the veteran's low back pain and his in-
service injury.  Under the VCAA, the Board finds that the 
veteran meets the criteria for a medical examination.  See 
38 U.S.C.A. § 5103A (West 2002).  In this regard, the Board 
notes that the medical evidence of record contains competent 
evidence that the veteran has recurrent symptoms of a low 
back disorder, as shown by the July 2001 and July 2003 VA 
examination report and treatment record.  There is also 
evidence to suggest that the veteran's current symptoms may 
be associated with his period of active service, as shown by 
the service medical records which reflect treatment for a low 
back injury.  In addition, as noted above, the record does 
not contain a current diagnosis of a low back disability or a 
nexus opinion and, therefore, does not contain sufficient 
medical evidence for the Board to make a decision on the 
claim.  Therefore, the Board finds that a remand for a 
medical examination and opinion is necessary in order to 
render a fully informed decision.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Request copies of all service medical 
records, including any 
X-ray reports, documenting treatment during the 
veteran's period of active military service from 
December 1971 and December 1974.  

2.  Arrange for the veteran to undergo an 
examination to determine whether there is a 
causal nexus between his currently manifested low 
back pain and his period of active duty.  All 
indicated tests and studies should be conducted, 
and all findings described in detail.  The claims 
file must be made available to the examiner for 
review, and the examination report should reflect 
that such review is accomplished.

a.  A diagnosis of any currently 
manifested low back disability should be 
made and the examiner should render an 
opinion as to whether the condition is 
etiologically related to the veteran's 
military service.  All necessary special 
studies or tests, including X-ray films, 
if necessary, are to be done.

b.  The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a probability 
of less than 50 percent) that any current 
low back disability is related to the 
veteran's active service.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  If it cannot be determined whether the 
veteran currently has a low back 
disability that is related to his active 
service, on a medical or scientific basis 
and without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


